Citation Nr: 1334873	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  13-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not begin in service, it is not causally related to his military service and a sensorineural hearing loss was not compensably disabling within one year following separation from active duty.  

2.  The Veteran's tinnitus did not begin in service and is not causally related to his military service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or aggravated during his military service, and a sensorineural hearing loss is not presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated during his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Veteran was provided all required VCAA notice in a March 2011 letter prior to the initial adjudication of the claim.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records and all other available post-service evidence identified by the Veteran have been obtained.  The Veteran's written statements are also of record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  

The Board notes that in an April 2012 records request, the Veteran stated that he intended to bring his records to a private audiologist for an opinion.  Subsequently, however, the Veteran has not identified these records.  Thus, the Board finds that no outstanding evidence needs to be obtained.  

VA also satisfied its duty to obtain a medical opinion when required, providing the Veteran with audio examinations in April 2011 and March 2013.  As analyzed below, the Board finds that both examinations were adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  §§ 5103(a), 5103A; or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. 

Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection if such evidence is consistent with the circumstances, conditions, or hardships of service. 38 U.S.C.A. § 1154(b). 

Service connection may be granted for certain chronic diseases, including a sensorineural hearing loss, if manifested to a compensable degree within one year following discharge from active duty. 38 C.F.R. §§ 3.307 , 3.309(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

In a February 1966 entrance examination, the Veteran reported that he had no problems with his ears and no problems with hearing loss.  An audiometric examination revealed findings that were within normal limits.

At a March 1967 flight physical, the Veteran again denied a history of ear problems and hearing loss. The examiner noted that the Veteran had no defects or diagnoses.  Objective testing again revealed findings that were within normal limits.

In a February 1969 separation examination, the Veteran reported that he had no history of problems with hearing or his ears and the examiner noted normal ears.  Once again, audiometric study revealed findings that were within normal limits. 

At an April 2011 VA audiometric examination the Veteran reported that while in service he worked as a helicopter crew chief and was exposed to aircraft noise and gunfire while in Vietnam. He also claimed that tinnitus onset during service.  The Veteran denied post-service recreational noise exposure but did state that he worked as a truck driver after leaving the military.  Objective testing revealed the following:

Puretone Threshold


500
1000
2000
3000
4000
Right
20
20
25
35
40
Left
20
20
15
30
50

The puretone threshold averages were 30 decibels for the right ear and 28.75 for the left ear.  Speech discrimination study using the Maryland CNC word list revealed 96 percent in the right ear and 100 percent in the left.

The examiner diagnosed the Veteran with normal to moderate degree high frequency bilateral sensorineural hearing loss.  However, he opined that the hearing loss and tinnitus was less likely as not caused by or a result of military-related acoustic trauma.  He reasoned that although the Veteran's military occupational specialty  likely exposed him to high risk noise exposure, service medical records did not indicate that this had a permanent negative impact on hearing since they were negative for any indication of complaints or treatment for hearing loss and tinnitus.  Moreover, the examiner noted that the separation examination documented normal hearing and did not identify hearing loss and tinnitus as problem areas.  Finally, the examiner reasoned that because the Veteran has a history of civilian occupational noise, hearing loss and tinnitus were "more likely a reflection of a long standing condition whose severity had progressed over time from exposure to civilian occupational noise."

At an April 2011 VA examination for posttraumatic stress disorder (PTSD), the Veteran reported that he was in combat in Vietnam, stating "we were in a firefight.  The co-pilot got shot and killed.  The front seats tilt back so the pilot had me tilt back and drag the co-pilot out of his seat."  The Veteran's DD 214 shows that he received an Air Medal.  

In an August 2011 notice of disagreement, the Veteran argued that the April 2011 VA examiner failed to fully consider his in-service noise exposure.  The Veteran said that his job as crew chief entailed doing maintenance on the helicopter, and when he went on missions, he was the door gunner.  As a door gunner, his job required the chopper door to be open while he was performing his duties and he had to wear helmets that had loud radio receivers in them.  Additionally, he claimed that from January to February 1968 his unit was attacked 13 times.  Finally, he argued that at the separation examination, he was told that he did have hearing loss but that if he wanted it to be noted, his release date would be delayed.  Since he was about to get married, he said, he decided to not have it noted.  

In a March 2012 notice of disagreement, the Veteran's representative argued that the April 2011 VA examiner used an outdated disability benefits questionnaire and that examiner's opinion was inadequate.  The representative argued that in 2005 the National Academy of Science's Institute of Medicine concluded that accurate hearing testing should include tests above 6000 Hertz (Hz) "in order to document the characteristic 'notch' associated with noise-induced hearing loss due to noise exposure."  Thus, the representative argued, "because adequate tests were not conducted for noise-induced hearing loss during service, audiologists who have provided negative linkage opinions in this case have no basis to conclude that noise-induced hearing loss was not demonstrated."  Finally, the representative asserted that the Veteran was competent to diagnose tinnitus and since there was no reason to doubt the appellant's credibility, service connection should have been granted.  

The Veteran was then provided with another VA audio examination in March 2013.  Objective testing revealed the following:

Puretone Threshold


500
1000
2000
3000
4000
6000
8000
Right
15
15
15
45
35
30
22
Left
0
15
15
20
50
40
25

The puretone averages were 22.5 decibels in the right and 25 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  He opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  He reasoned that service medical records contained several hearing tests all indicating normal hearing; the separation examination documented audiometric findings that were "well within the normal range and consistent with entrance data"; the Veteran's military occupational specialty likely exposed him to excessive noise but the service medical records did not indicate that this had a negative impact on hearing; and that the separation examination did not list hearing as a concern.  In regard to tinnitus, the examiner noted that the Veteran reported recurrent bilateral tinnitus but that the onset of tinnitus was not specified-the Veteran "would only indicate that he's had tinnitus 'for a long time.'"  He opined that the Veteran's tinnitus was less likely than not related to military noise exposure because service medical records were negative for complaints of treatment for tinnitus; the Veteran's military occupational specialty may have exposed him to high risk noise but service records provided no evidence this resulted in tinnitus; and because the Veteran did not "time lock tinnitus onset to military service."  

In a May 2013 representative statement, the Veteran's representative reiterated the arguments he made in the March 2012 notice of disagreement.  

In a July 2013 informal hearing presentation, the representative argued that under Hensley v. Brown, 5 Vet. App. 155, 160 (1993), hearing loss at separation is not required to find service connection and that since his hearing loss began in service, it should be service-connected. The representative also argued that tinnitus is "an entirely subjective disorder" and therefore denial was improper since the Veteran has asserted that he has had it since service.  

Although the Veteran has a current diagnosis of bilateral hearing loss and tinnitus, the preponderance of the evidence weighs against a finding that either were incurred or aggravated during his active duty service.  Moreover, a compensably disabling sensorineural hearing loss was not demonstrated within the first year following the Veteran's discharge from active duty.  For these reasons, the claim is denied.  The Board will address the elements of service connection in turn.   

First, the April 2011 VA examination shows that the Veteran currently has bilateral hearing loss as that term is defined by 38 C.F.R. § 3.385 (2013).  Further, at the March 2013 VA examination the examiner noted that the Veteran complained of bilateral tinnitus.  Tinnitus is a subjective disorder and a diagnosis can be based on the lay testimony of the Veteran.  Charles v. Principi, 16 Vet. App. 370, 347 (2002).  Thus, the Veteran also has current tinnitus.  

Second, although the Veteran is entitled to the combat presumption, the Board finds that his hearing loss and tinnitus were not incurred in, or related to, service. In light of the Veteran's statements that he engaged in combat and his receipt of an Air Medal, he is a combat veteran.  As such, he is entitled to application of the provisions of 38 U.S.C.A. § 1154(b).  

The provisions of 38 U.S.C.A. § 1154(b) provide that, in the case of a veteran who engaged in combat with the enemy during a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service. Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d). 

In Collette, the United States Court of Appeals for the Federal Circuit (Federal Circuit) articulated a three-step sequential analysis to be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).  Id. at 392-93.  Initially, VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first step under the statute.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence. 

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the United States Court of Appeals for Veterans Claims found that, in determining whether documents submitted by a veteran constitute "satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran." 

VA must then determine if the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service," again without weighing the veteran's evidence with contrary evidence.  Collette, 82 F.3d at 392-93. If these two inquiries are met, VA "shall accept" the veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists. At this point, a factual presumption arises that the alleged injury or disease is service-connected. Id.  

At the April 2011 VA examination and in his August 2011 notice of disagreement, the Veteran alleged that while in service he was regularly exposed to aircraft noise, loud radio helmets and gunfire-to include when he was in combat-and that this exposure caused his hearing loss and tinnitus.  Such noise exposure in combat could reasonably be considered to be the cause of the Veteran's hearing loss and tinnitus.  Furthermore, this noise exposure is consistent with service in Vietnam and is not contradicted by other statements or evidence in the record.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Thus, having applied the first two steps under Collette, a factual presumption arises that the alleged injury is service-connected.  

Under the third step in Collette, VA is to weigh evidence contrary to that which established the presumption of service connection.  If VA meets its burden of presenting clear and convincing evidence to the contrary, the presumption of service connection is then rebutted. Collette, 82 F.3d at 393. 

Here, at the appellant's February 1969 separation examination, the examiner noted normal ears, which objective testing confirmed, showing an average puretone threshold of 0 decibels in all frequencies tested.  When compared to earlier test results-the February 1966 entrance examination and the March 1967 flight examination-the separation examination actually showed improved hearing.  The February 1966 examination reported thresholds as high as 15 dB and 25 dB at 500 Hz and the March 1967 examination reported thresholds as high as 10 dB in at least one ear at frequencies of 500 Hz, 2000 Hz, 3000 Hz and 6000 Hz.

The Veteran, however, disputes the validity of the separation examination results.  In the March 2012 notice of disagreement, the representative stated that according to the National Academies of Science Institute of Medicine, accurate hearing testing should include tests above 6000 Hertz "in order to document the characteristic 'notch' associated with noise-induced hearing loss due to noise exposure."  Thus, the Veteran's representative argued, since the separation examination did not include testing at 6000 Hz, it was invalid and the examiner's negative nexus opinion was also invalid.  

Although the separation examination did not test frequencies above 4000 Hz, the Board disagrees with the conclusion that this renders it invalid.  Under VA regulations, hearing loss is determined by looking at the results from 500 Hz to 4000 Hertz.  38 C.F.R. § 3.385.  Although perhaps not as informative as the Veteran would like, the results from the separation examination still have substantial probative value and most importantly, are sufficient under VA regulations.  Specifically, the test provides information regarding the Veteran's hearing ability at frequencies between 500 Hz and 4000 Hz.  The Board therefore finds that the results of the separation examination are not invalidated simply because they did not test for hearing loss at 6000 Hz.

Moreover, even if the examiner tested for and found hearing loss at 6000 Hz, according to the Veteran, the examiner would not have recorded those results.  In the August 2011 notice of disagreement, the Veteran asserted that at his separation examination, he was told that he did have hearing loss but that if he wanted it to be noted on the examination, his release date would be delayed.  Since he was about to get married, he said, he decided to not have it noted.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown 7 Vet. App. 36, 39-40 (1994).  Additionally, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran's DD 214 indicates that he left military service in late March 1969 and a Virginia marriage certificate shows that the Veteran got married in late March 1969.  The Board therefore finds that the Veteran had a compelling reason to want to leave service quickly, however, that alone is not enough to establish that the Veteran was diagnosed with hearing loss at separation.  

If the examiner diagnosed the Veteran with hearing loss at separation, that means that the examiner misrepresented the audiometric test results.  It also suggests that the Veteran knew that treatment for hearing loss but not other disorders would delay his separation.  In the report of medical history, the Veteran noted that he had suffered from eye trouble, mumps, foot trouble and periods of unconsciousness but he did not note any problems related to hearing.  If the appellant was concerned about being released on time, why did he report these problems?  The Board finds it far more likely that the separation examination results are accurate than any allegation that either the examiner falsified the audiometric test results or the Veteran falsified his report of medical history.  Indeed, by law there is a presumption that the records are correct as written.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15   (1926) (There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties.")  

More significant is the fact that the Veteran did not seek treatment for his hearing loss until about 40 years after leaving service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  The substantial time gap between separation and treatment supports the results in the separation examination because if the Veteran had hearing loss-and knew he had a hearing loss-he likely would have sought treatment sooner than he actually did.  Therefore, the Board finds it more likely that the audiometric test results are accurate.  Consequently, the Board attributes substantial probative value to the evidence in the separation examination and finds that the preponderance of the evidence weighs in favor of finding that the Veteran's hearing loss onset more than one year after service.  

In the July 2013 informal hearing presentation, the Veteran's representative argued that "tinnitus is an entirely subjective disorder" and therefore denial was improper since the Veteran has asserted that he has had it since service.  The Board agrees that the Veteran is competent to diagnose tinnitus. Charles, 16 Vet. App. at 347.  However, the Board is still entitled to weigh the credibility of the assertion that it began in service.  Layno, 6 Vet. App. at 469. 

Although the Veteran now asserts that his tinnitus began in service, in the March 2013 VA audio examination, the examiner noted that the Veteran "would only indicate that he's had tinnitus 'for a long time'" and that the Veteran did not "time lock tinnitus onset to military service."  In the February 1969 separation examination, the Veteran did not mention tinnitus but he did report other health issues.  Moreover, the Veteran did not seek treatment for tinnitus until about 40 years after leaving service.  Thus, the Board finds that the preponderance of the evidence weighs in favor of finding that the Veteran's tinnitus onset after service.

At the April 2011 VA audio examination, the examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of military-related acoustic trauma.  He reasoned that although the Veteran's military occupational specialty likely exposed him to high-risk noise exposure, service medical records did not indicate that this had a permanent negative impact on hearing since they were negative for any indication of complaints or treatment for hearing loss and tinnitus.  Moreover, the separation examination documented normal hearing and did not identify hearing loss and tinnitus as problem areas.  Finally, the examiner reasoned that because the Veteran has a history of civilian occupational noise, the hearing loss and tinnitus were "more likely a reflection of a long standing condition whose severity had progressed over time from exposure to civilian occupational noise."

In the August 2011 notice of disagreement, the Veteran argued that the examiner's opinion was inadequate because the examiner did not fully consider the extent of the Veteran's in-service noise exposure.  However, in his opinion the examiner noted that "the Vet's [military occupational specialty] likely exposed him to high-risk noise exposure but the [service medical records] do not indicate that this had a permanent negative impact on hearing."  Thus, the examiner did consider the fact that the Veteran was exposed to noise in service.  Because the examiner reviewed the record in full, examined the Veteran and provided a fully-supported opinion, the Board finds that the opinion was adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, as required, VA provided a fully adequate examination.  Barr, 21 Vet. App. at 311.

VA provided the Veteran with another VA examination in March 2013.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  He reasoned that service medical records contained several hearing tests all indicating normal hearing; the separation examination documented audiometric findings that were "well within the normal range and consistent with entrance data"; the Veteran's military occupational specialty likely exposed him to excessive noise but the service medical records did not indicate that this had a negative impact on hearing; and that the separation examination did not list hearing as a concern.  

In regard to tinnitus, the examiner opined that the Veteran's tinnitus was less likely than not related to military noise exposure because service medical records were negative for complaints of treatment for tinnitus; the Veteran's military occupational specialty may have exposed him to high risk noise but service medical records provided no evidence this resulted in tinnitus; and because the Veteran did not "time lock tinnitus onset to military service."  Since the examiner reviewed the record in full, examined the Veteran and provided a fully supported opinion, the Board finds that the opinion was adequate.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  Again, VA provided a fully adequate examination.  Barr, 21 Vet. App. at 311.

Both VA examiners reviewed the claims files and provided well-supported rationales consistent with the evidence of record.  Hence, the Board affords both opinions substantial probative value.  Therefore, the Board finds that the Veteran's hearing loss and tinnitus are not causally related to his military service.  Weighing the Veteran's assertions against the separation examination, the substantial time gap between the alleged onset of symptoms and treatment records, and the two negative VA opinions, the Board finds that although the Veteran's assertions carry some probative value, they are outweighed by significant evidence to the contrary.  Consequently, the Board finds that the presumption of entitlement to service connection is rebutted by clear and convincing evidence.  Collette, 82 F.3d at 393.

The Veteran's representative argued in the July 2013 informal hearing presentation that under Hensley, hearing loss at separation is not required to find service connection.  In Hensley, the Court held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, 5 Vet. App. at 160.  However, as analyzed above, the Board finds that the Veteran' s hearing loss and tinnitus are not causally related to service.  Thus, the argument fails.  

The Veteran is also not entitled to service connection for hearing loss on a presumptive basis.  Service connection for sensorineural hearing loss will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).").  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Because the Board finds that a compensably disabling hearing loss was manifested more than one year after leaving active duty, the Veteran is not entitled to service connection for hearing loss on a presumptive basis, including on the basis of continuity of symptomatology.  Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


